DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on March 17th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on March 17th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 11-17, with respect to the rejections of claims 1-20 under 35 U.S.C. § 102 (a)(1) and/or 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeffrey B. Huter (Reg. No. 41,086) on April 29th, 2021. 
The application has been amended as follows: 
In the claim: 
In claim 1, line 31, change “a second portion” to “a first portion”.
In claim 17, line 28, change “the first outermost substrate side” to “the first substrate outermost side”. 

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the upper conductive layer comprises an upper conductive layer top side that provides a first portion of a substrate top side, the lower conductive layer comprises a lower conductive layer outermost side that provides a second portion of the substrate outermost side, the lower conductive layer extends a second distance from of the first dielectric layer outermost side, the lower conductive layer comprises a lower conductive layer bottom side that provides a first portion of a substrate bottom side, and the second distance is different from the first distance as recited in claim 1; wherein each conductive layer of the conductive edge structure comprises: an innermost surface that is proximal a dielectric material of the substrate, and -6-Application: 16/456,884Attorney Docket: 60069US02 an outermost surface that provides outermost surface portion of a first outermost side of the substrate outermost sides, and wherein the innermost surfaces of the conductive layers adjoin a step-shaped interface of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CUONG B NGUYEN/
Examiner, Art Unit 2818